Notice of Pre-AIA  or AIA  Status
1.      The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                 Claim Objection
2.     Claims 12-15 are objected because of the following reasons:
         Regarding claim 12, claim 12, lines 1-2 recites “A system comprising at least one processor and the computer program product of claim 12”. Claim 12 is vague and indefinite because claim 12 is dependent on claim 12 (itself).  Proper correction is required.
         Regarding claim 13, claim 13, line 3 recites “an interface component is adapted to obtain a motion classification model”, claim 13, lines 6-8 recites “a feature extraction component adapted,  for each of a plurality of medical slice images of an image volume of the subject, to extract an image feature”, claim 13, lines 9-10, recites “adapted to determine  motion information” and claim 13, lines 13-14 recites “a motion determination component adapted to determine subject motion value”. All the limitations in claim 13, lines 3-14 recite “adapted” which render the limitations vague and indefinite because the limitations are adapted but may not be executed. Therefore, amending the limitation to recite “configure to” would resolve this issue. Proper correction is required. 
           Regarding claims 14-15, claims 14-15, lines 1-2 recite “the interface component is adapted to generate” and “the feature extraction component is adapted to separate the medical slice image into foreground and background” respectively.  The limitations in claims 14-15, recite “adapted” which render the limitations vague and indefinite 

                   Claim Rejections - 35 USC § 101
3.         35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


4.      Claim 11 is rejected under 35 U.S.C. 101 as not falling within one of the four statutory categories of invention because the broadest reasonable interpretation of the instant claims in light of the specification encompasses transitory signals.  Claim 11 recites “A computer program product downloadable from a communications network and/or stored on a computer readable medium and/or microprocessor-executable medium wherein the computer program product comprises computer program code instructions, which when executed by at least one processor”.  “A computer program product downloadable from a communications network is interpreted and corresponds to transitory signal” and/ or “stored on a computer readable medium” can also be  interpreted as transitory signal because the specification has not clearly distinguish between transitory and non-transitory computer-readable medium.   But, transitory signals (RF signal) are not within one of the four statutory categories (i.e. non-statutory subject matter).  See MPEP 2106(I).   However, claims directed toward a non-transitory computer readable medium may qualify as a manufacture and make the claim patent-eligible subject matter.  MPEP 2106(I).  Therefore, amending the claims to recite “A non-transitory computer-readable medium storing a computer program, which when executable by at least one processor” would resolve this issue.
                  
                          CLAIM INTERPRETATION
5.         The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
            The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

6.           The following claim limitations have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it they use a generic placeholder “component” coupled with functional language and without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier:
            Claim 13 (dependent claims 14-15):
             an interface component adapted to obtain a motion classification model  
a feature extraction component adapted, for each of a plurality of medical slice images of an imaged volume of the subject, to extract an image feature of the medical slice image;
               a data processing component adapted to determine motion information for the image feature based on the extracted image feature for each of the plurality of medical slice images, the motion information representing motion of the image feature in the imaged volume of the subject.
               a motion determination component adapted to determine a subject motion value based on the motion information for the image feature and the obtained motion classification model.
        
If Applicant asserts that the claim element “unit” is a limitation that does not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, 6th paragraph. If applicant does not wish to have the claim limitation treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, 6th Paragraph applicant may:
	(a)	Amend the claim to add structure, material or acts that are sufficient to perform the claimed function; or
	(b)	Present a sufficient showing that the claim limitation recites sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. For more information, see MPEP § 2181.

                    

  Claim Rejections - 35 USC § 103
7.        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



8.        Claims 1-6, 8-9 and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Beque et al. (Generic feature extraction accompanied by support vector classification: an efficient and effective way for MR image quality determination, IDS).
         Regarding claims 1 and 13, Beque discloses detecting subject motion in medical imaging of a subject (Beque Title and section Introduction, lines 1-2, Patient motion is cause of image quality in MR image), comprising:
         obtaining a motion classification model representing relationships between motion of image features and subject motion values (Beque section Introduction line 1, Patient motion is cause degraded image quality in MR image, section Synopsis lines 1-3 disclose vector machine image classification is performed on MR images, image feature extraction, it is performed on image slices or transformation by background/foreground thresholding or wavelet decomposition. Image features are used to classify images as sufficient to diagnosis or not {due to motion artefact} . This obviously corresponds 
         for each of a plurality of medical slice images of an imaged volume of the subject, extracting an image feature of the medical slice image (Beque note: section synopsis lines 1-4, section Methods, lines 1-5, note in both sections MR  image, classification of images based on acceptable or inacceptable quality, image slices and feature extraction);
         based on the extracted image feature for each of the plurality of medical slice images (Beque section Synopsis lines 1-5, MR image, image slices and image feature extraction), 
determining motion information for the image feature, the motion information representing motion of the image feature in the imaged volume of the subject (Beque section  Introduction lines 1-3, Patient motion is a cause of degraded image quality in MR images, mild motion artifacts do not necessarily render the image clinically useless, yet severe artifacts the acquisition to be repeated, image feature extraction and machine learning make it possible to make decision after scan completion in real time and section Discussion lines 5-7, classifications of the slices and based on  these classification to classify the entire volume. Given that result of slice classification is based on slice features which determine motion of the patient. The aggregation of the classification result which is based image features would obviously corresponds to motion of image features in the image volume. This obviously corresponds to determining motion information for the image feature, the motion information representing motion of the image feature in the imaged volume of the subject); and    
Synopsis lines 
1-2 disclose support vector machine for image classification for MR images to determine the need to repeat MR acquisition {due to motion artifact}, section Introduction lines 1-3, Patient motion is a cause of degraded image quality in MR images, mild motion artifacts do not necessarily render the image clinically useless, yet severe artifacts the acquisition to be repeated, image feature extraction and machine learning make it possible to make decision after scan completion in real time. This obviously corresponds to determining a subject motion value based {mild motion artifact or severe motion artifact} on the motion information for the image feature {image feature extraction of MR images during scan} and the obtained motion classification model {machine leaning for classification} and Discussion lines 5-7 , classifications of the slices and based on  these classification to classify the entire volume. Given that result of slice classification is based on slice features which determine motion of the patient. The aggregation of the classification result which is based image features would obviously corresponds to determining a subject motion value based on the motion information for the image feature and the obtained motion classification model).
        
         Therefore it would have been obvious to one of ordinary skill in the art, before  the claimed invention was filed  to  obtain a motion classification model representing relationships between motion of image features and subject motion values  for each of a plurality of medical slice images of an imaged volume of the subject, extract an image feature of the medical slice image,  based on the extracted image feature for each of the 
           Regarding claims 2 and 14  Beque disclose generating a motion classification model based on historical data relating to previously determined subject motion values for image features extracted from medical slice images (Beque section Methods, lines 1-2, historical data, section Introduction, lines  1-5, motion artifact classification {acceptable quality or inacceptable quality section Methods lines 1-2} based on image feature extraction and machine learning. Machine learning would obviously correspond to historical data).
           Regarding claim 3, Beque disclose refining the motion classification model using a machine learning algorithm with training data relating to subject motion values for image features of medical slice images (Bisque section Methods lines 1-15, Bisque disclose  refining the motion classification model using a machine learning algorithm with training data relating to subject motion values for image features of medical slice images).
             Regarding claims 4, 6 and 15, Beque disclose separating/segregating  the medical slice image into a foreground and background and extracting a foreground image feature from the foreground and the background feature (Bisque section Synopsis lines 1-5 foreground/background thresholding, feature extraction of image slices and section Methods lines 1-5).
Synopsis lines 1-5 foreground/background thresholding, feature extraction of image slices and section Methods lines 1-9 foreground/background thresholding which obviously include spatial features).
             Regarding claim 8, Beque disclose based on the motion information for the image, identifying a medical slice image in which motion of the extracted image feature exceeds a threshold value (Beque section method lines 1-15, Experts have classified the images of 200 patients exams into acceptable and inacceptable image quality {motion artifacts} and note that features are extracted for image slices, section Introduction 1-5, this decision is based on image feature extraction and machine learning. Therefore it is obvious the system of Beque include  the motion information for the image, identifying a medical slice image in which motion of the extracted image feature exceeds a threshold value because distinction between inacceptable and acceptable motion artifacts is obviously based on the threshold for image slice) 
             Regarding claim 9, Beque disclose determining the threshold value (Th) based on historical data relating to previously determined motion of the image feature (Beque, section methods, lines 1-15. Experts have classified the images of patient exam into acceptable and inacceptable image quality. It is obvious that the threshold is determine between acceptable and inacceptable image quality due motion artifact and Beque is 
             Regarding claims 11-12, Beque disclose computer program stored on computer readable medium and computer processor (Beque section Synopsis lines 1-2 disclose support vector machine for image classification and section Introduction lines 3-5 disclose machine learning and therefore it is obvious that the system of Beque disclose computer program stored on computer readable medium and computer processor).
             
                                          Claim Objection         
9.       Claims 7 and 10 are objected are objected as being dependent on rejected base claim but would be allowable if rewritten in independent form including the limitations of the base claim and any intervening claims.  
          
                              Communication
           Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISHRAT I SHERALI whose telephone number is (571)272-7398.  The examiner can normally be reached on Monday-Friday 8:00AM -5:00 PM.
           If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on 571-272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
            Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

ISHRAT I. SHERALI
Examiner
Art Unit 2667

/ISHRAT I SHERALI/
Primary Examiner, Art Unit 2624
March 21, 2022